UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2005



CHARLES STEVEN MCLEAN,

                                              Plaintiff - Appellant,

          versus


CALDWELL COUNTY SHERIFF’S DEPARTMENT; CALDWELL
COUNTY SHERIFF’S TELECOMMUNICATIONS; DEPART-
MENT OF HUMAN RESOURCES, of the State of North
Carolina,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-99-72-5-V)


Submitted:   September 30, 1999            Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Steven McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Steven McLean appeals the district court’s order dis-

missing his civil action for failure to state a claim under 28

U.S.C.A. S 1915A(b)(1) (West Supp. 1999).    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm substantially on the reasoning1 of

the district court. See McLean v. Caldwell County Sheriff’s Dep’t,

No. CA-99-72-5-V (W.D.N.C. July 6, 1999).2   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     1
       Because the record reveals that McLean is not a prisoner,
the district court’s dismissal is more properly made under 28
U.S.C.A. S 1915(e)(2)(B)(ii) (West Supp. 1999).
     2
       The order from which McLean appeals was filed on June 30,
1999, and entered on the district court’s docket on July 6, 1999,
in accordance with Fed. R. Civ. P. 58 and 79(a). See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2